Case 1:18-cv-10836-PGG Document 55 Filed 05/21/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARTIN 8. GOTTESFELD,
Plaintiff, ORDER

- against - 18 Civ. 10836 (PGG)

HUGH J. HURWITZ, et al,

Defendants,

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the following schedule will apply to Defendants’
motion to dismiss:

1. Plaintiff's opposition is due on June 20, 2019; and

2. Defendants’ reply, if any, is due on July 5, 2019.

It is further ORDERED that the conference scheduled for May 23, 2019 is
adjourned sine die.

The Clerk of Court is directed to mail a copy of this order to:

Martin S. Gottesfeld, Register Number 12982-104
FCI Terre Haute

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

Dated: New York, New York
May 21, 2019
SO ORDERED.

i

i / A

Yin se |
Ril! Lavoe.
Paul G, Gardephe .
United States District Judge

 

 
